Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 28, 2021

                                      No. 04-21-00311-CV

    IN THE INTEREST OF T.A.G., J.I.R.G., C.M.R.A., AND G.A. JR., Minor Children

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01608
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        Appellant appeals the trial court’s termination of her parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on appeal. Counsel
certifies she served copies of the brief and motion on appellant, informed appellant of her right to
review the record and file her own brief, and provided appellant with a form for requesting the
record and explained to appellant the procedure for obtaining the record. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per
curiam) (applying Anders procedures in appeal from order terminating parental rights). As of the
date of this order, appellant has not filed the record-request motion provided to her by her
counsel.

       If appellant desires to file a pro se brief, we ORDER that she do so by November 17,
2021. If appellant files a timely pro se brief, the State may file a responsive brief no later than
twenty days after appellant’s pro se brief is filed in this court.

      We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court